 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), dated as of
November 30, 2007, is made by NewMarket Technology, Inc. (“NewMarket”), IP
Global Voice, Inc. (“IP Global”), Netsco, Inc. (“Netsco”), NewMarket China, Inc.
(“NewMarket China”), NewMarket Broadband, Inc. (“NewMarket Broadband”) and
NewMarket Intellectual Property, Inc. (“NewMarket IP” and together with
NewMarket, IP Global, Netsco, NewMarket China, NewMarket Broadband and NewMarket
IP, the “Grantors” and each, a “Grantor”) in favor of LV Administrative
Services, Inc., a Delaware corporation, as administrative and collateral agent
for the Lenders (as defined in the Security Agreement referred to below) (the
“Agent”).
 
WHEREAS, pursuant to that certain Security Agreement dated as of the date hereof
(as amended, restated, supplemented and/or otherwise modified from time to time,
the “Security Agreement”) by and among Grantors, the Lenders party thereto from
time to time and the Agent, the Lenders have agreed to provide financial
accommodations to Grantors; and
 
WHEREAS, Creditor Parties are willing to enter into the Security Agreement only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
 
Section 1.  DEFINED TERMS; RULES OF CONSTRUCTION.
 
(a)  
Capitalized terms used in this Agreement but not otherwise defined herein have
the meanings given to them in the Security Agreement.

 
(b)  
When used herein the following terms shall have the following meanings:

 
“Copyrights” means all copyrights arising or protected under the laws of the
United States, any other country or any political subdivision thereof, whether
registered, or unregistered and whether published or unpublished, all
registrations and recordings therefor, and all applications in connection
therewith, including but not limited to all registrations, recordings and
applications in the United States Copyright Office, any State, or any similar
office or agency of the United States, any State, any other country or political
subdivision, or any other registry.
 
“Copyright Licenses” means all agreements pursuant to which any Grantor is
licensor or licensee, granting any right under any Copyright, including but not
limited to, rights to manufacture, reproduce, display, distribute, perform,
modify or otherwise exploit, and sell materials embodying or derived from, any
Copyrighted work.
 
“Intellectual Property” means any and all of the following, throughout the
world:  Patents, Trademarks, Copyrights, mask works, designs, trade secrets,
information, databases, rights of publicity, software, and any other proprietary
rights and processes; any licenses to use any of the foregoing owned by a third
party including Patent Licenses, Trademark Licenses and Copyright Licenses; and
registrations, applications and recordings pertaining to any of the foregoing on
any registry;
 
 
 

--------------------------------------------------------------------------------

 
“PTO” means the United States Patent and Trademark Office and any successor
office or agency.
 
“Patents” means all patents issued by the PTO, any similar office or agency of
the United States, any State, or any other country or political subdivision or
other registry, all recordings thereof, and all applications therefor.
 
“Patent Licenses” means all agreements pursuant to which any Grantor is licensor
or licensee, granting any right to manufacture, have made, import, use, or sell
any invention covered in whole or in part by a Patent.
 
“Trademarks” means all trademarks, trade names, corporate names, business names,
fictitious business names, Internet Domain Names, trade styles, services marks,
logos and other source or business identifiers, arising or protected under the
laws of the United States, any State any other country or political subdivision
thereof, whether registered or unregistered, and all goodwill connected with the
use of and symbolized thereby, all registrations and recordings thereof, and all
applications therefor, in the PTO, in any similar office or agency of the United
States, any State, any other country or political subdivision, any Internet
Domain Name registrar, or any other registry.
 
“Trademark Licenses” mean all agreements pursuant to which any Grantor is
licensor or licensee, granting any right to use a Trademark.
 
(c)  
All Schedules, Addenda, Annexes and Exhibits hereto or expressly identified to
this Agreement are incorporated herein by reference and taken together with this
Agreement constitute but a single agreement.  The words “herein”, “hereof” and
“hereunder” or other words of similar import refer to this Agreement as a whole,
including the Exhibits, Addenda, Annexes and Schedules thereto, as the same may
be from time to time amended, modified, restated or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  The term “or” is not exclusive.  The term “including” (or any
form thereof) shall not be limiting or exclusive.  All references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations.  All references in this Agreement or in the Schedules,
Addenda, Annexes and Exhibits to this Agreement to sections, schedules,
disclosure schedules, exhibits, and attachments shall refer to the corresponding
sections, schedules, disclosure schedules, exhibits, and attachments of or to
this Agreement.  All references to any instruments or agreements, including
references to any of this Agreement, the Security Agreement or the Ancillary
Agreements shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof.

 
(d)  
The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.

 
(e)  
In the event of an irreconcilable conflict between the terms of this Agreement
and the terms of the Security Agreement, the Agent shall have the right to
determine which Agreement shall govern with respect to each such conflict.

 
 
2

--------------------------------------------------------------------------------

 
Section 2.  GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL.  To
secure the prompt payment to the Creditor Parties of the Obligations of the
Grantors now or hereafter existing from time to time, each Grantor hereby
pledges and grants to the Agent, for the ratable benefit of the Creditor
Parties, a continuing security interest in and Lien upon all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Collateral”):
 
(a)  
Trademarks and Trademark Licenses to which it is a party including those
referred to on Schedule I hereto;

 
(b)  
Patents and Patent Licenses to which it is a party, including those referred to
on Schedule II hereto;

 
(c)  
Copyrights and Copyright Licenses to which it is a party, including those
referred to on Schedule III hereto;

 
(d)  
Intellectual Property not covered by the foregoing, including those referred to
on Schedule IV hereto;

 
(e)  
Renewals, reissues, continuations, divisions, or extensions of any of the
foregoing;

 
(f)  
Rights to sue third parties for past, present or future infringement, dilution,
misappropriation, or other violation of rights in any Intellectual Property,
including injury to the goodwill associated with any Trademark, and all causes
of action for the same:

 
(g)  
All products and Proceeds of all or any of the foregoing, tort claims and all
claims and other rights to payment including (i) insurance claims against third
parties for loss of, damage to, or destruction of, the foregoing Collateral and
(ii) payments due or to become due under licenses of any or all of the foregoing
and Proceeds payable under, or unearned premiums with respect to policies of
insurance in whatever form; provided, however, that the Collateral shall not
constitute a grant of a security interest in (a) any property to the extent that
such grant of a security interest is prohibited by any rule of law, statute or
regulation, requires a consent not obtained of any government, governmental body
or official or is prohibited by, or constitutes a breach or default under or
results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property, except to the extent that such rule of law, statute or
regulation or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable law; and (b) any trademark or service mark applications filed in the
PTO on the basis of any Grantor’s intent to use such trademark or service mark,
unless and until a statement of use or amendment to allege use is filed in the
PTO, in which event, such trademark or service mark shall automatically be
included in the Collateral.

 
 
3

--------------------------------------------------------------------------------

 
Section 3.  REPRESENTATIONS AND WARRANTIES.
 
Each Grantor represents and warrants to Agent, in addition to the
representations and warranties in Security Agreement and Ancillary Agreements,
that:
 
(a)  
Such Grantor does not own, in whole or in part, any Patent, Trademark,
Copyright, or other Intellectual Property which is the subject of a registration
or application in the United States Patent and Trademark Office, United States
Copyright Office, any similar office or agency of the United States, any State,
any other country or political subdivision, any Internet Domain Name registrar,
or any other registry, except as set forth in Schedule I, Schedule II,Schedule
III, and Schedule IV, respectively, hereto.

 
(b)  
such Grantor is the sole owner of the Intellectual Property listed on Schedules
I to IV hereto (as such schedules may be amended or supplemented from time to
time) identified as owned by such Grantor, and all registrations and
applications for such Intellectual Property are standing in the name of such
Grantor.

 
(c)  
no Intellectual Property has been licensed or sublicensed by any Grantor to any
Affiliate or third party, except under the licenses disclosed in Schedules I to
IV hereto.

 
(d)  
all Intellectual Property owned by such Grantor, including the items set forth
on Schedules I to IV, and, to such Grantor’s knowledge, all Intellectual
Property licensed to such Grantor, is subsisting in good standing, valid, and
enforceable and such Grantor performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain, each registration
and application for Intellectual Property owned by such Grantor in full force
and effect.

 
(e)  
such Grantor has been using statutory notice of registration in connection with
its use of registered Trademarks, proper marking practices in connection with
the use of Patents, and appropriate notice of copyright in connection with the
publication of Copyrighted material ;

 
(f)  
such Grantor has taken all actions necessary to insure that all licensees
of  Trademarks owned by such Grantor use consistent standards of quality as
directed by Grantor in connection with their licensed products and services;

 
(g)  
this Agreement is effective to create a valid security interest in favor of
Agent, for the benefit of the Creditor Parties, in all of Grantor’s Intellectual
Property.  Upon the (i) filing of this Intellectual Property Security Agreement
in the PTO (with respect to the United States Patents set forth on Schedule I
hereto and the United States Trademarks set forth on Schedule II hereto), and in
the United States Copyright Office (with respect to the United States Copyrights
set forth on Schedule III hereto), and (ii) the filing of all appropriate UCC-1
financing statements, such security interest will be enforceable as such as
against any and all creditors of, and purchasers from, Grantor.  Upon the making
of such filings set forth above, all action necessary or desirable to protect
and perfect Agent’s Lien on each Grantor’s United States and State Patents,
Trademarks, and Copyrights, shall have been taken.

 
 
4

--------------------------------------------------------------------------------

 
Section 4.  COVENANTS.  Each Grantor covenants and agrees with Agent, from and
after the date of this Agreement, and in addition to the covenants in Security
Agreement and Ancillary Agreements, that:
 
(a)  
Such Grantor shall notify Agent immediately if it knows or has reason to know
that any application or registration relating to any Intellectual Property owned
by such Grantor may become abandoned, dedicated to the public, placed in the
public domain or otherwise invalidated or unenforceable, or of any adverse
determination or development in any proceeding (including the institution of any
proceeding) in the PTO, the United States Copyright Office, or any similar
agency of the United States, any State, or other country or political
subdivision thereof, any Internet Domain registry or other registry, or any
court,  regarding Grantor’s ownership of or right to use register, keep and/or
maintain any Intellectual Property;

 
(b)  
Such Grantor shall take all actions necessary, or requested by Agent, to
maintain and pursue each application for registration in respect of the
Intellectual Property owned by Grantor from time to time, by including filing
applications for renewal, affidavits of use, affidavits of noncontestability and
the commencement and prosecution of opposition and interference and cancellation
proceedings;

 
(c)  
In the event that any Intellectual Property owned by or exclusively licensed to
such Grantor is infringed, diluted, misappropriated, or otherwise violated by a
third party, such Grantor shall notify Agent promptly after such Grantor learns
thereof and shall promptly take all reasonable actions to stop the same and
enforce its rights in such Intellectual Property and to recover all damages
therefor, including, but not limited to, the initiation of a suit for injunctive
relief and damages and shall take such other actions as are reasonable, or as
Agent shall deem appropriate under the circumstances to protect such Grantor’s
rights in such Intellectual Property:.

 
(d)  
Such Grantor shall use statutory notice of registration in connection with its
use of registered Trademarks, proper marking practices in connection with the
use of Patents, appropriate notice of copyright in connection with the
publication of Copyrighted materials, and other legends or markings applicable
to other Intellectual Property;

 
(e)  
Such Grantor shall maintain the level of the quality of products sold and
services rendered under any Trademarks owned by such Grantor at a level at least
consistent with the quality of such products and services as of the date hereof,
and such Grantor shall adequately control the quality of goods and services
offered by any licensees of its Trademarks; and

 
(f)  
Such Grantor shall take all steps necessary to protect the secrecy of all trade
secrets material to its business.

 
 
5

--------------------------------------------------------------------------------

 
Section 5.  SECURITY AGREEMENT.  The security interests granted pursuant to this
Agreement are granted in conjunction with the security interests granted by each
Grantor to Agent, for the ratable benefit of the Creditor Parties, pursuant to
the Security Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Agent with respect to the Collateral made and granted
herein are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  Any rights and remedies set forth herein are without prejudice to, and
in addition to, those set forth in the Security Agreement.
 
Section 6.  REINSTATEMENT.  This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
Section 7.  INDEMNIFICATION. Each Grantor assumes all responsibility and
liability arising from the use of the Intellectual Property and Grantors,
jointly and severally, hereby indemnify and hold Agent and each other Creditor
Party harmless from and against any claim, suit, loss, damage or expense
(inclu­ding reasonable attorneys’ fees) arising out of any Grantor’s operations
of its business from the use of the Intellectual Property.  In any suit,
proceeding or action brought by Agent under any Patent License, Trademark
License, or Copyright License for any sum owing thereunder, or to enforce any
provisions of such License, Grantors will, jointly and severally, indemnify and
keep Agent and each other Creditor Party harmless from and against all expense,
loss or damage suffered by reason of any defense, set off, counterclaim,
recoupment or reduction or liability whatsoever of the obligee thereunder,
arising out of a breach of any Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such obligee or its successors from any Grantor, and all such
obligations of Grantors shall be and remain enforceable against and only against
Grantors and shall not be enforceable against Agent or any other Creditor Party.
 
Section 8.  NOTICES.  Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give and serve upon any other party any communication
with respect to this Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Security
Agreement.
 
Section 9.  TERMINATION OF THIS AGREEMENT.  Subject to Section 6 hereof, this
Agreement shall terminate upon payment in full in cash of all Obligations and
irrevocable termination of the Security Agreement and the Ancillary Agreements.
 
Section 10.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
[Signature Page to Follow]


 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor has executed this Intellectual Property
Security Agreement as of the date first written above.
 
 
 
 
 
 
 
 

  NEWMARKET TECHNOLOGY, INC.          
 
By:
/s/ Philip M. Verges       Name Philip M. Verges       Title CEO                
 

  IP GLOBAL VOICE, INC.          
 
By:
/s/ Peter Geddis       Name Peter Geddis       Title President                  

  NETSCO, INC.          
 
By:
/s/ Philip M. Verges       Name Philip M. Verges       Title President          

       

  NEWMARKET CHINA, INC.          
 
By:
/s/ Philip J. Rauch       Name Philip J. Rauch       Title CFO          

       

  NEWMARKET BROADBAND, INC          
 
By:
/s/ Philip M. Verges       Name Philip M. Verges       Title President          
       

  NEWMARKET INTELLECTUAL PROPERTY, INC.          
 
By:
/s/ Philip M. Verges       Name Philip M. Verges       Title President          

ACCEPTED and ACKNOWLEDGED by:
 
 

  LV ADMINISTRATIVE SERVICES, INC., as Agent          
 
By:
/s/ Scott Bluestein       Name Scott Bluestein       Title Authorized Signatory
         

 
 
 
 
7

--------------------------------------------------------------------------------

 
SCHEDULE I
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 


 
I.  TRADEMARK REGISTRATIONS
GRANTOR
MARK
COUNTRY
REG. NO.
REG. DATE
NewMarket Technology, Inc.
IPVOICE & Design
USA
2,531,096
January 22, 2002
NewMarket Technology, Inc.
AUDITRITE
USA
2,519,001
December 18, 2001
NewMarket Technology, Inc.
TRUECONNECT
USA
2,574,849
June 4, 2002
NewMarket Technology, Inc.
TRUEPARTNER
USA
2,474,791
August 7, 2001
NewMarket Technology, Inc.
IPJACK
USA
2,580,563
June 18, 2002
NewMarket Technology, Inc.
COMMUNICATIONS OUT OF THE BOX
USA
2,687,704
February 18, 2003
NewMarket Technology, Inc.
COMMUNICATIONS OUT OF THE BOX Stylized
USA
2,611,104
August 27, 2002
NewMarket Technology, Inc.
FLAT5
USA
2,523,666
December 25, 2001
NewMarket Technology, Inc.
FLAT25
USA
2,583,913
June 18, 2002
NewMarket Technology, Inc.
4X4
USA
2,465,637
July 3, 2001

 
II.  TRADEMARK APPLICATIONS
 
None
 
III.  TRADEMARK LICENSES
 
None
 
IV.  INTERNET DOMAIN NAMES
GRANTOR
NAME
REGISTRAR
   
IP Global Voice, Inc.
corsanet.com
Network Solutions, LLC
   
IP Global Voice, Inc.
xiptel.com
Godaddy.com
   
IP Global Voice, Inc.
xiptel.net
Godaddy.com
   
IP Global Voice, Inc.
xiptel.org
Godaddy.com
   
IP Global Voice, Inc.
ip-gv.com
Godaddy.com
   
IP Global Voice, Inc.
ip-gv.net
Godaddy.com
   
IP Global Voice, Inc.
ipglobalvoice.com
Godaddy.com
   



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
I.  PATENTS
 
None
 
II.  PATENT APPLICATIONS
 
None
 
III.  PATENT LICENSES


None
 


 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE III
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
IV.  COPYRIGHT REGISTRATIONS
 
None
 
V.  COPYRIGHT APPLICATIONS
 
None
 
III.           COPYRIGHT LICENSES
 
None


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
OTHER INTELLECTUAL PROPERTY REGISTRATIONS AND APPLICATIONS.
 
None


 
 

--------------------------------------------------------------------------------

 